Exhibit 10.31

 

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

 

FIRST AMENDMENT TO

the

INTERMEDIARY DISTRIBUTION Agreement

 

THIS FIRST AMENDMENT TO THE INTERMEDIARY DISTRIBUTION AGREEMENT (this “First
Amendment”) is made and entered into effective as of June 29, 2020 (the “First
Amendment Date”), by and between Chongqing Pioneer Pharma Holdings Limited, with
its principal place of business at No. 15, Lane 88 Wuwei Road, Putuo, Shanghai,
China (“Pioneer”), and NovaBay Pharmaceuticals, Inc., a Delaware corporation
with its principal place of business at 2000 Powell Street, Suite 1150
Emeryville, CA 94608 (“NovaBay”), who state as follows:

 

WITNESSETH 

 

WHEREAS, Pioneer and NovaBay previously entered into that certain Intermediary
Distribution Agreement, dated April 16, 2020 (the “Agreement”), pertaining to
Pioneer serving as an intermediary purchasing SARS-CoV-2 IgG and IgM Antibody
Combined Test Kits (the “Test Kits”) from and through Shenzhen Microprofit
Biotech Co., Ltd. and selling such Test Kits exclusively to NovaBay for
distribution in the United States, as more particularly described in the
Agreement; and

 

WHEREAS, Pioneer and NovaBay desire to enter into this First Amendment for the
purpose of extending the time period that NovaBay has to receive regulatory
approval of the Test Kits and reducing the price of the Test Kits, both as set
forth in the Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained in the Agreement and this First Amendment, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.     Recitals. The above stated recitals are true and correct and are
incorporated herein by reference.

 

2.     Definitions. All capitalized terms used but not otherwise defined herein
shall have the same meanings ascribed to them as in the Agreement.

 

3.     Amendment to the Agreement.

 

(a)     Section 3.1 of the Agreement is hereby amended in its entirety and
replaced with the following:

 

  3.1     Annual Minimums. During the term, the parties will negotiate in good
faith to mutually agree on Annual Minimums, which shall be dependent on the
timing and type of Regulatory Approvals of the Product.

 

(b)     Section 4.1 of the Agreement is hereby amended in its entirety and
replaced with the following:

 

 

--------------------------------------------------------------------------------

 

 

  4.1     Product Payments. NovaBay shall pay Pioneer [***] for one unit of the
Product (e.g., one test kit) (the “Price”). Prior to each shipment of Products,
Pioneer will submit an invoice to NovaBay and NovaBay shall pay by wire transfer
of 100% of the invoiced amount before the delivery of the Product. The
difference in the Price paid by NovaBay hereunder and the selling price charged
by NovaBay to Customers shall be NovaBay’s sole remuneration hereunder.

 

(c)     Section 4.2 of the Agreement is hereby deleted in its entirety.

 

(d)     Section 6.1 of the Agreement is hereby amended in its entirety and
replaced with the following:

 

  6.1     Regulatory Approvals. NovaBay will apply for all necessary Regulatory
Approvals for the Product in the Territory, as the Product’s U.S. agent, and
NovaBay will keep all approvals renewed and valid during the Term, as defined in
Section 13.1. If NovaBay fails to achieve Emergency Use Approval from the FDA
before September 30, 2020, Pioneer shall have the right to convert this
Agreement to a non-exclusive arrangement, in each case without prejudice to any
rights or remedies available to Pioneer under Applicable Law.

 

4.     Conflict of Provisions. In the event of a conflict between any provisions
contained in the Agreement and this First Amendment, the terms contained in this
First Amendment shall control and govern the parties and their respective rights
and duties. Except as specifically amended by this First Amendment, the
Agreement shall remain unchanged and in full force and effect, and all other
provisions of the Agreement are hereby restated and reaffirmed in their
entirety.

 

5.     Counterparts. This First Amendment may be executed in a number of
identical counterparts. If so executed, each such counterpart is to be deemed an
original for all purposes and all such counterparts shall, collectively,
constitute one (1) agreement. Facsimile or electronic copies of this First
Amendment shall be valid for all purposes.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
and delivered by their duly authorized representatives as of the First Amendment
Date written above.

 

 

PIONEER:

 

 

 

 

Chongqing Pioneer Pharma Holdings

Limited

 

 

 

 

By:

/s/ Paul Li

 

Name:

Paul Li

 

Title:

Chairman

        NOVABAY:         NovaBay Pharmaceuticals, Inc.         By: /s/ Justin M.
Hall   Name: Justin M. Hall   Title: Chief Executive Officer and General Counsel

 

 

Signature Page to First Amendment to the Intermediary Distribution Agreement

 

 